UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1602


JORGE ALEXANDER TORRES-MENDOZA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 8, 2016               Decided:   December 13, 2016


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, M. Jocelyn
Lopez Wright, Senior Litigation Counsel, Ilissa M. Gould, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jorge Alexander Torres-Mendoza, a native and citizen of El

Salvador,   petitions    for    review       of    an   order   of    the        Board    of

Immigration   Appeals    (Board)        dismissing        his     appeal     from        the

immigration   judge’s    (IJ)     denial      of    his   requests         for    asylum,

withholding   of   removal,     and     protection        under      the    Convention

Against Torture (CAT).

      In the argument section of his brief, Torres claims that he

was   threatened   and   beaten    in    El       Salvador   on    account         of    his

political opinion.       He does not challenge the agency’s finding

that he failed to establish a cognizable particular social group

or otherwise argue that he is entitled to asylum on account of his

membership in his proposed group.             He also fails to challenge the

agency’s denial of his request for protection under the CAT.                             He

has therefore abandoned these challenges on appeal.                        See Fed. R.

App. P. 28(a)(8)(A) (“[T]he argument . . . must contain                             . . .

appellant’s contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies.”); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999) (“Failure to comply with the specific dictates of

[Rule 28] with respect to a particular claim triggers abandonment

of that claim on appeal.”); see also Karimi v. Holder, 715 F.3d
561, 565 n.2 (4th Cir. 2013).



                                         2
     Turning to Torres’ claim of political persecution, Torres

incorrectly states that the Board concluded that (1) the threats

and beating he received at hands of Jose Urias and two unknown men

in El Salvador did not rise to the level of past persecution; and

(2) he failed to establish a nexus between these incidents and his

political opinions.   The Board clearly declined to review “the

level of harm and nexus issues” in regard to Torres’ claim that he

was subjected to persecution on account of his political opinion

and instead upheld the IJ’s denial of relief on the sole ground

that Torres failed to meet his burden of establishing that the

Salvadoran government is unable or unwilling to protect him.

     Because Torres is claiming that he fears persecution at the

hands of private actors, as opposed to the government of El

Salvador, he must establish that the government cannot or will not

control the offenders.   See Mulyani v. Holder, 771 F.3d 190, 198

(4th Cir. 2014) (“[A]n applicant alleging past persecution must

establish either that the government was responsible for the

persecution or that it was unable or unwilling to control the

persecutors.”).   “Whether a government is unable or unwilling to

control private actors is a factual question that must be resolved

based on the record in each case.”   Hernandez-Avalos v. Lynch, 784
F.3d 944, 951 (4th Cir. 2015) (alteration and internal quotation

marks omitted).



                                3
     We conclude that the record evidence does not compel a ruling

contrary to the agency’s finding that Torres failed to establish

that the government is unable or unwilling to control the private

actors in this case, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.    See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).    Accordingly, we deny

the petition for review for the reasons stated by the Board.   In

re Torres-Mendoza (B.I.A. Apr. 27, 2016).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                  PETITION DENIED




                                  4